Case 0:20-cv-60214-WPD Document 3 Entered on FLSD Docket 01/31/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

 OJ COMMERCE LLC,

                       Plaintiff,

 v.                                                     Case No. 0:20-cv-60214

 BEAZLEY USA SERVICES, INC.,

                       Defendant.

                        CORPORATE DISCLOSURE STATEMENT

        Pursuant to Fed. R. Civ. P. 7.1, Defendant Beazley USA Services, Inc. states that its

 ultimate parent company is Beazley plc, a publicly traded company on the London Stock

 Exchange.

 January 31, 2020                                    Respectfully submitted,


                                                      /s/ Charles C. Lemley
                                                      Charles C. Lemley
                                                      WILEY REIN LLP
                                                      Florida Bar No. 0016314
                                                      1776 K Street NW
                                                      Washington, DC 20006
                                                      Phone: 202-719-7354
                                                      clemley@wiley.law

                                                     Counsel for Defendant Beazley USA
                                                     Services, Inc.
